Citation Nr: 1132220	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-02 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the left ankle, left knee and left shoulder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for eye growth.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from April 1945 to November 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2011 the Veteran wrote to the RO cancelling his request for a travel board hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for hearing loss and service connection for eye growth are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current arthritis of the left ankle, left knee and left shoulder is unrelated to service.


CONCLUSION OF LAW

Arthritis of the left ankle, left knee and left shoulder was not incurred or aggravated in active service nor may it be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In November 2007, prior to the rating decision that denied the Veteran's claim, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A medical examination has not been performed or medical opinion obtained with respect to the Veteran's left ankle, knee and shoulder claim.  The Board finds that the evidence, which does not indicate that he had any disability upon discharge from service, and the post service medical records which contain no suggestion of an association between arthritis of the left ankle, left knee and left shoulder and military service, even if he establishes he has current disability, warrants concluding that a remand for an examination and/or opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, though, simply stated, the standards of McLendon are not met with respect to the claim.

In the absence of evidence of a relevant in-service disease or injury, or of any suggestion of an association of a current disability with a disease or injury in service, referral of the claim to obtain an examination and/or medical nexus opinion as to the etiology of the claimed disabilities would, in essence, place the examining physician in the role of fact finder.  This is the Board's responsibility.  In other words, any medical opinion providing a nexus, i.e., link between the claimed disability and the Veteran's military service necessarily would be based solely on his uncorroborated assertions regarding what supposedly occurred during service.  As shown below the Board does not find the Veteran's history of an in-service injury to be credible.  Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The record reflects that the Veteran's discharge examination report and the Veteran's VA medical records have been obtained.  In August 2007 the Veteran reported that the medical records of the private physician who treated him from 1948 until his death in 2003 are not available.  The record does not indicate that there are any additional obtainable records pertinent to the Veteran's left ankle, knee and shoulder arthritis claim.

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, certain chronic diseases such as arthritis may be presumed to have been incurred during service if they become disabling to a compensable degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The Veteran asserts that in February 1946 he was climbing down from a large truck when his foot slipped and he fell on the left side of his body, turning his left ankle and hitting his left knee on rocks.  He said that his left ankle and knee were bandaged and wrapped and that he was given a crutch for walking.  

The Board notes that other than the Veteran's discharge examination report, the Veteran's service treatment records are unavailable.  There is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  Attempts were made to obtain the Veteran's service treatment records, including alternative medical records, but all attempts were unsuccessful.  

The Veteran's October 1946 discharge examination report indicates that the Veteran had no musculoskeletal defects.  VA medical records dated from July 2000 to January 2007 do not verify that the Veteran has arthritis of the left ankle or shoulder.  These records do verify that the Veteran has left knee arthritis.  On numerous occasions the Veteran reported an injury to the left knee when a wheel barrow got away from him in approximately 2001.  A November 2006 VA treatment record notes that the Veteran denied any specific injury to the left knee other than the wheel barrow injury four to five years earlier.

In this case the discharge examination does not support the Veteran's claim that he injured his left ankle, knee or shoulder in service.  Furthermore the VA medical records also do not support the Veteran's claim that he currently has arthritis of the left ankle, knee or shoulder due to service.  None of these records indicates that the Veteran injured his left ankle, knee or shoulder during service.  Furthermore, the statements made by the Veteran to the VA medical providers indicate that the Veteran had no injury of the left knee until more than 50 years after discharge from service.  In particular the Board points out the November 2006 VA treatment record noting that the Veteran denied any left knee injury other than the more recent wheelbarrow injury. Consequently, the Board does not find the Veteran's current assertions that he injured his left ankle, knee and shoulder while in service to be credible.

The Board notes that although the Veteran's statements have not contained any assertions that left ankle, knee or shoulder arthritis is due to exposure to ionizing radiation, the Veteran did submit a VA Radiation Risk Activity Information Sheet (RRAIS).  He reported that he was in Nagasaki, Japan between October 1945 and November 1946.

Under applicable criteria, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).

First, for veterans who participated in a "radiation risk activity," there are certain diseases which are presumptively service-connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  The enumerated diseases, however, do not include arthritis.  Second, service connection can be established with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  Arthritis, however, is not a radiogenic disease.

In cases such as this, where the presumptive provisions are not for application, direct service connection for a disease claimed to be due to exposure to ionizing radiation can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory provisions concerning radiation exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation).

As noted above, the Veteran was not shown to have arthritis of the left ankle, left knee or left shoulder when discharged from service.  Furthermore, arthritis of the left ankle, left knee or left shoulder was not shown for many years after discharge from service.  As explained above, the Board does not find the Veteran's assertions that he injured his left ankle, left knee, and left shoulder during service to be credible.  Finally the Board notes that there is no medical evidence relating any arthritis of the left ankle, left knee, or left shoulder to service or to exposure to ionizing radiation during service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for arthritis, left ankle, left knee and left shoulder is not warranted.


ORDER

Service connection for arthritis of the left ankle, left knee and left shoulder is denied.


REMAND

The Veteran seeks service connection for hearing loss and for an eye growth.  In November 2006 the Veteran submitted a list of medical expenses.  This list indicates that the Veteran saw Dr. Heather Bullard at Cleburne Eye Clinic in November 2005 and that he bought new hearing aids from Beltone Hearing in June 2005.  Records from these providers have not been obtained or requested.  These records should be obtained.  38 C.F.R. § 3.159(c)(1).

The Veteran maintains that his hearing was good until he finished rifle training and firing in service.  He reported in June 2007 that he was assigned to a field artillery battery.  The Veteran failed to report to a VA audiometric examination scheduled in April 2009.  The record contains a notation that the Veteran stated that he would contact the RO to have the paperwork regenerated at a later time.  Considering that the Veteran's hearing loss claim must be remanded anyway, the Veteran should be provided another opportunity for a VA audiometric examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran the appropriate authorization forms so that development requests for records from Beltone Hearing and for Dr. Heather Bullard, as well for any other providers that have treated him for hearing loss or eye growth disabilities, may be properly requested.  All documents obtained should be associated with the Veteran's claims file.

2.  The Veteran should be afforded a VA audiological examination.  The claims folder should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not that any currently demonstrated hearing loss is causally related to the Veteran's active duty service, to include noise exposure.  A rationale for all opinions expressed should be provided.

3.  After the above development has been accomplished, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


